ABLEAUCTIONS.COM, INC. 1963 Lougheed Highway Coquitlam, British Columbia V3K 3T8 September 25, 2009 VIA EDGAR Kathleen Collins, Accounting Branch Chief U. S. Securities and Exchange Commission Washington, D. C. 20549 Re: Ableauctions.com, Inc. Form 10-K for the Fiscal Year December 31, 2008 Filed on March 25, 2009 Your File No. 001-15931 Dear Ms. Collins: This letter is in response to your letter dated August 31, 2009.For your ease of reference, we have repeated each of your comments.We are also filing an amendment (the “Amendment”) to our Annual Report on Form 10-K for the fiscal year ended December 31, 2008 (the “Original Report”). Form 10-K for the Fiscal Year Ended December 31, 2008 Item 9A. Disclosure Controls and Procedures Internal Control Over Financial Reporting We note your disclosure that your internal control over financial reporting was “effective with some weaknesses in the area of segregation of duties and monitoring of control procedures at the subsidiary level.”Please revise your disclosure to state, in clear and unqualified language, management’s conclusion as to the effectiveness of your internal controls over financial reporting.In this regard, please note that it is not appropriate to conclude that your internal controls over financial reporting are effective with a qualification.Also, pursuant to Item 308T(a)(3) of Regulation S-0K, management is not permitted to conclude that your internal controls over financial reporting were effective if you have identified one or more material weaknesses.Please revise your disclosure accordingly. We have revised the disclosure as you requested.Please see the Amendment. Note 3.Mortgage and Loans Receivable, page F-15 We note that you have historically extended the principal maturity date of your mortgages and loans receivable and that some of these loans are in default and/or foreclosure at December 31, 2008 and June 30, 2009.Please tell how you determined that no impairment existed on these loans at December 31, 2008 and June 30, 2009 in light of the available information.Also tell us whether you continue to accrue interest on these loans or whether the accrual of interest has been discontinued.Please quantify these amounts if material. We currently hold two loans that are in default, which we refer to here as Loan No. 1 and Loan No. 2.In this discussion, all amounts are designated in Canadian dollars. The original principal balance of Loan No. 1 was $140,000.Loan No. 1 bears interest at 15% per annum and was due to be repaid on March 31, 2008.The unpaid principal balance of Loan No. 1 on August 31, 2009 was $140,000.Loan No. 1 is secured by real property having an estimated value of $600,000.Loan No. 1 is in a third position, after two prior encumbrances which secure a total of approximately $370,000 in principal amount.We have begun foreclosure proceedings and expect to recover the unpaid principal amount of Loan No. 1, which totals $140,000, as well as all accrued interest.Interest in the amount of $17,500 was accrued through August 31, 2009, and interest continues to accrue. The original principal balance of Loan No. 2 was $45,000.Loan No. 2 bears interest at 9.75% per annum and was due to be repaid on August 8, 2008.The unpaid principal balance on Loan No. 2 on August 31, 2009 was $45,000.Loan No. 2 is secured by real property having an estimated value of $3,500,000.Loan No. 2 is in a third position, after two prior encumbrances which secure a total of approximately $2,850,000 in principal amount.We have begun foreclosure proceedings and expect to recover the unpaid principal amount of Loan No. 2, which totals $45,000, as well as all accrued interest.Interest in the amount of $8,550 was accrued through August 31, 2009, and interest continues to accrue. We relied on FAS Statement No. 114, Accounting by Creditors for Impairment of a Loan, in determining that there was no impairment to either Loan No. 1 or Loan No. 2. According to FAS Statement No. 114, a loan is considered to be impaired when, based on current information and events, it is probable that a creditor will be unable to collect all amounts due according to the contractual terms of the loan agreement.“All amounts due according to the contractual terms” means that both contractual principal payments and contractual interest payments will be collected.Both Loan No. 1 and Loan No. 2 are collateral dependent since repayment of the loan is expected to be provided solely by the sale of the real property.The Company determined that the fair value of the real property that secures the repayment of both Loan No. 1 and Loan No. 2 exceeds the total of the encumbrances (including estimated interest and penalties) as well as the costs related to the foreclosure. The Company has been monitoring Loan No. 1 and Loan No. 2 carefully, and is prepared to immediately record the appropriate impairment charge if it determines that it is required to do so by FAS Statement No. 114. Kathleen Collins, Accounting Branch Chief U. S. Securities and Exchange Commission
